Case 2:20-cv-04393-DSF-JC Document 25 Filed 08/31/20 Page 1 of 1 Page ID #:165

                                                                       JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



   RICHARD MAIAVA, et al.,
       Plaintiffs,                       CV 20-4393 DSF (JCx)

   v.                                    JUDGMENT

   PRINCESS CRUISE LINES LTD.,
       Defendant.



        The Court having granted a motion to dismiss,

      IT IS ORDERED AND ADJUDGED that Plaintiffs take nothing,
   that the action be dismissed with prejudice, and that Defendant recover
   costs of suit pursuant to a bill of costs filed in accordance with 28
   U.S.C. § 1920.



   Date: August 31, 2020                ___________________________
                                        Dale S. Fischer
                                        United States District Judge
